Christian cy, Ch. J.
'I concur in the opinion of my brother Campbell, except upon-the sufficiency of the allegation of an assignment of the contract to the plaintiff. To bring the case within the statute allowing the assignee to sue in his own name, there must have been, what in legal effect would constitute an assignment. The assignment was, therefore, an essential fact which should have been directly and positively alleged. The allegation of ownership, could, at most, be but an argumentative allegation of an assignment, and though good, unless specially demurred to, I think it is bad on special demurrer.